        Case: 3:20-cv-00355-wmc Document #: 42 Filed: 08/11/21 Page 1 of 11



                        UNITED STATES COURT OF APPEALS
                           FOR THE SEVENTH CIRCUIT


CARSON LAKO,

                 PlaintifÊAppellant

vs.                                                   \ilI
                                                         Western l)istrict Court
                                                      Case No: 20 CV 355

PORTFOLIO RECOVERY ASSOCIATES
And
RAUSCH STURM ISRAEL ENERSON & HORIIIK, LLP

                 Defendants-Appellees



                    PLAINTIFF-APPELLANT'S PETITION FOR
                          INTERLOCUTORY APPEAL



         NOW COMES' the PlaintifÊAppellant, Carson Lako, by and through his

attorneys, Attorney Briane F. Pagel and Lawton & Cates, S.C., and hereby

petitions this Court, pursuant to F.R.A.P. 5 and 28 USC 1292(b),to hear and

decide an interlocutory appeal in the above-captioned case.


   I.        Ouestions presented bv this appeal:

        A.   Whether Løko has stønding to sue defendønts-appellantsfor violøting

             thefederøl Føir Debt Collection Praclices Act by suing Lako without

             first complying wilh a Wisconsin law requiring provision of a notice of

                                            L
Case: 3:20-cv-00355-wmc Document #: 42 Filed: 08/11/21 Page 2 of 11



     right to cure defauk to ø debtor príor lo commencemenl of a colleclíon

     øctíon?

           ct Court's answer: Yes , Lako has standing




B.   Whether lhe Nøtional Bønk Act, 12 USC Sec. 38, et seq, ("NBA")

     preempts l|tisconsin's notice of right lo cure defuult provisions as they

     apply to national bønks?

       strict Court's answer: Yes.



C. ll/hether, if lhe NBA pre-empls the lltísconsin reqairement of a notice

     of right to cure deføult, the defendants in this case are entitled to rely

     on that pre-emption.

     District Court's answer: The District Court did not expressly address this

     question, but by finding that the NBA preempted Wisconsin law the

     Court considered whether the national bank's "rights and duties" were

     assigned to defendant Portfolio Recovery Associates,    implicitly finding

     that a debt-buyer may take advantage of preemption under the NBA.




                                     2
      Case: 3:20-cv-00355-wmc Document #: 42 Filed: 08/11/21 Page 3 of 11



    II.      The facts         ry to understand the ou        nresented.


          Carson Lako opened a credit card issued by Synchrony Bank and charged

items on it for his personal use. When he did not make his required payments,

Synchrony imposed late fees on the account. Those late fees formed part of the

"minimum payment due" of $81 on Lako's June 2017 bill.

          On July 28,2017, Synchrony mailed to Lako a "notice of right to cure

default," requiring that Lako pay $81 by August 12,2017 to cure a default alleged

to have occurred on his account as a result of nonpayment. The notice did not say

how this amount was calculated or itemize it any way

       When Lako did not pay up, Synchrony accelerated and charged off the debt.

The debt was then sold to defendant Portfolio Recovery Associates (PRA), a debt

buyer, in October 2018.

       PRA, with defendant Rausch as its lawyer, filed a lawsuit in small claims

court seeking the full accelerated balance owed by Lako.

      Lako hired counsel, and a small claims hearing was held. Lako's defense in

the hearing was that the July 2017 notice of right to cure default did not comply

with the requirements of Wisconsin law, and that therefore the suit must be

dismissed. The Dane County court agreed, dismissing the case, and PRA did not

appeal that dismissal.




                                           3
      Case: 3:20-cv-00355-wmc Document #: 42 Filed: 08/11/21 Page 4 of 11



       Lako then brought this suit, alleging (as matters here) that PRA and Rausch

 violated the Fair Debt Collection Practices Act by bringing the suit when they

 lacked the legal right to do so

       Under Wisconsin law, Lako's credit card account was a "consumer credit

                'Wisconsin
transaction."                requires that consumers be given a notice of any default on

such an account, and an opportunity to cure the default under some circumstances.

Sec. 425.105, Wis. Stats.     If   such a notice is required and a creditor commences a

lawsuit without giving a statutorily - sufficient notice, the lawsuit must be

dismissed. Security Finance v. Kirsch,2019         wI42 (Wis.   S.   Ct. 2019); see also

Sec. 425.105(1), Wis. Stats.       ("4 merchant may not accelerate    the maturity of a

consumer credit transaction [or] commence any action" without giving a notice              of
right to cure and waiting the cure period of 15 days.)

       Both plaintiff and defendants moved for summary judgment on the issue of

whether the notice of right to cure default had been given as required by Wisconsin

law. The District Court held a status conference that included oral arguments in

response to questions by the Court, and allowed supplemental briefing on the

question of standing in light of recent decisions by this Court.

      The District Court then, on August 4,2021, issued an opinion holding that

Lako had standing to sue, but that the NBA preempted Wisconsin's notice of right

to cure laws as they applied to national banks. The District Court certified "the


                                               4
      Case: 3:20-cv-00355-wmc Document #: 42 Filed: 08/11/21 Page 5 of 11



 standing and preemption questions resolved in [its] opinion and order" to this

 Court pursuant to 28 USC 1292(b).


    III.   The Relief Soueht:


       Lako asks this Court to take this appeal, and to uphold the District Court's

determination regarding standing.

       Lako requests this Court reverse the District Court's holding that the

National Banking Act preempts \Misconsin law to bring this Circuit in line with the

decisions in Aguayo v. U.S. Bank , 653    F   .3d 912 (9th Cir.   20ll),   and Enns v. JP

Morgan Chase Bank" N.A. , 67 5 F.3d 3 15 (4th Cir. 2012).

       Finally, Lako asks that this Court issue    a   ruling, if necessary, holding that

assignees of national banks are not allowed to use any        NBA preemption     as a

defense against suits such as this, adopting the rule first set forth in Eul v.

Transworld Sys. OID    Ill 2017).

   IV.     The reasons whv the apneal should be allowed and is authorized bv a
           statute or rule.


      In this matter, Lako sued for FDCPA violations caused by misrepresenting

the nature and character of the debt, and it is necessary for Lako to show that PRA




                                              5
       Case: 3:20-cv-00355-wmc Document #: 42 Filed: 08/11/21 Page 6 of 11



 and Rausch were not allowed to file a lawsuit against him unless and until he had

 received a statutorily - compliantr notice of right to cure default.

        Lako also included a claim that the defendants violated state and federal law

 by filing a state court lawsuit against him which falsely misrepresented the level of

 meaningful attorney involvement, and thus violated 15 USC 1692e. That claim in

part relies on the assertion that the noncompliant notice was not known to the

defendants because Rausch lawyers spend insufficient time and are insufficiently

involved in the preparation of lawsuits.

        The parties agreed that the issues related purely to the notice issues were

faster to litigate and involved no actual discovery, and thus were less time-

consuming, as discovery on the "meaningful involvement" issue would require

numerous depositions of lawyers and staffers at the Rausch firm, as well as

employees of PRA, and raise numerous issues of trade secrets and attorney-client

privilege and work product protection.

        Since Lako is seeking compensatory and statutory damages, and since the

allegations were intertwined, Lako could receive damages by proving either, or

both, claims, and Lako cannot win twice, so a finding of liability on the issue             of

I The repeated
                statement that the notice must be "statutorily compliant" is because Synchrony
did in fact send a notice of default and provide a right to cure to Lako, but that notice did not
comply with V/isconsin law because it did not separately itemize delinquency charges, as
required by section 425.104(2), Vy'is. Stats. Providing a notice which does not meet the
requirements of the statute is the same as not providing a notice at all. See Indianhead Motors v.
Brooks, 2006 WI App266,297 Wis2d821,726 N.W.2d352.

                                                 6
      Case: 3:20-cv-00355-wmc Document #: 42 Filed: 08/11/21 Page 7 of 11



 compliance with Wisconsin's right-to-cure law would mean that Lako would

 simply have atrial on damages, and would not need to litigate the meaningful

 revlew lssue.

          At the same time, if this Court upholds the District Court's rulings on

 standing and preemption, that ruling would affect and inform the parties' decisions

 on how to proceed with the remainder of the case. Lako would have to consider

 whether he could prove a oomeaningful review" claim under 1692e even in the

absence of a clear violation   of Wisconsin law that (ostensibly) was caused by     a

lack of meaningful attorney involvement. At the same time, though, the only

existing guidance on whether the NBA preempted the Wisconsin Consumer Act

was another District Court case, Boerner v.     LVNV, 358 F. Supp. 3d767 (E.D.

Wis. 2019), which held that the NBA did not preempt the Wisconsin notice

statutes. Because of that, the defendants would still potentially be subject to an

argument that their alleged lack of meaningful involvement in preparation      of
lawsuits led to an error that caused a lawsuit to be dismissed, even   if later a federal
court disagreed with the state court, so Lako would still have a potential cause    of
action.

      In short, this Court's decision may make entirely unnecessary a significant

amount of discovery and trial over the level of attorney involvement in the

preparation of the state court suit against Lako, and even if this Court were to


                                            7
      Case: 3:20-cv-00355-wmc Document #: 42 Filed: 08/11/21 Page 8 of 11



 conclude the law is preempted that conclusion would still clarify the issues

 remaining in the lawsuit on the other claimed FDCPA violation.

       An interlocutory appeal must involve an "apparent controlling question of

 law as to which there is substantial ground for difference of opinion," so that "an

immediate appeal" could "materially advance the ultimate termination of the

litigation." 28 U.S.C. $ 1292(b).

       The District Court's order found that Lako has standing to pursue his claims.

Standing is a jurisdictional matter. Pennell v. Global Trust Mgmt.. LLC ,990 F.3d

 l04l (7thCir.2021). If this Court finds that Lako lacks       standing, this case is over,

which makes standing a controlling question of law.

       The District Court's order also found that the notice requirements of the

Wisconsin Consumer Act are preempted; as set forth in the foregoing, a

determination on that issue   will   either result in a trial on damages   (if this Court

rules in Lako's favor) or the termination of one claim and a significant reduction in

the amount of litigation necessary on the other claim asserted in this matter; the

issue of whether Lako was entitled to receive a statutorily-compliant notice of right

to cure default prior to being sued is central to this case.

      There is substantial ground for differences of opinion. Not only have two

appellate courts found that similar laws were not preempted, but in this Circuit, the

Boerner case in the Eastern District of \Misconsin determined this law was not


                                              8
          Case: 3:20-cv-00355-wmc Document #: 42 Filed: 08/11/21 Page 9 of 11



 preempted, while the District Court in this case came to the opposite conclusion,

 and in the       Eul   case (supra), the Northern   District of Illinois took a different tack

that now has come up in this matter, as well, so this Court's ruling            will resolve

those differences.

           Finally, this Court can consider the question of whether debt buyers can

benefit from NBA preemption even though the District Court did not directly

address that issue. An appeal under S 1292(b) brings up the whole certified order.

United Airlines. Inc. v. Mesa Airlines. Inc .,219 F.3d 605, 609 (7th Cir. 2000). On

an interlocutory appeal this Court "may address any issue fairty included within the

certified order because 'it is the order that is appealable, and not the controlling

question identified by the district court."'Yamaha Motor Corp.. U.S.A. v. Calhoun,

5   16   u.S. 199, 205 (1996) (quoting      9 J. Moore    & B. 'ward, Moore's   Federal

Practice     tT   110.25[1], p. 300 (2d ed. 1995))


                                            Conclusion:


          The preemption question is an issue of first impression for this Court, and

the standing question is both jurisdictional and based on a set of facts this Court

has not yet ruled on with respect to that issue. The facts involved in this aspect           of
the case are limited and not subject to dispute, making this a purely legal issue. The

questions raised by this interlocutory appeal          will   need to be resolved at some point



                                                 9
     Case: 3:20-cv-00355-wmc Document #: 42 Filed: 08/11/21 Page 10 of 11



in this litigation, ffid doing so now    will result in a much   faster and more

economical resolution of this lawsuit.

          On the other hand, if this Court does not accept this appeal, the parties   will
have to litigate the remaining claim operating under the law of the case, and         will
go through substantial discovery, further motion practice, and potentially a trial on

the question of how meaningfully involved the lawyers were in drafting the

complaint in this matter. For that entire time, the parties will have to treat the

Wisconsin Consumer Act as preempted. At the end of that set of litigation, Lako

would appeal the determination on preemption anyway (and the defense may

cross-appeal the issue of standing.)     If this Court were to then reverse, it would

mean that the entire case should not have happened        (if this Court finds no

standing), or could require a retrial (and potentially new discovery) on the issue       of
damages, at least, this time with the knowledge that the lawsuit had, in fact, been

illegal

          For all the foregoing reasons, as well as those set forth by the District

Court's opinion, this Court is requested to allow this interlocutory appeal.

Dated: August      Il,   2021.             Lawton & Cates, S.C.
                                           Attorneys for Plaintifi-Appellant


                                                             F. Pagel
                                                   Bar No. 1025514



                                              10
    Case: 3:20-cv-00355-wmc Document #: 42 Filed: 08/11/21 Page 11 of 11



P.O. Address:
345 V/. V/ashington Ave. Ste. 201
P.O. Box 2965
Madison, VtrI 53703
P: 608.28 2.6200 ß : 608.282.6252
boasel                com




                                     LL
